Appeals from a judgment of the Supreme Court, Nassau County, entered August 20, 1975, which adjudged that there shall be a 15-member county legislature for Nassau County and, inter alia, contained directions with respect to election of the legislators. Judgment affirmed, without costs. We have taken judicial notice of the passage and the contents of Resolution No. 845c-1975 and proposed Local Laws, 1975, Nos. 5 and 6 of the County of Nassau, adopted by the Board of Supervisors of Nassau County, and have considered the effect of the resolution and these proposed local laws in reviewing the judgment of *741Mr. Justice Liff. The electorate of Nassau County will thus have the opportunity of voting on two plans of governmental structure. In the event neither of these plans receives a favorable vote by the electorate, the interim plan embodied in the judgment will become effective. If either of the two plans before the electorate obtains a favorable vote, such plan will become the governmental structure of the legislative body. In our view, the interests of the people will accordingly be properly served. Moreover, we see no reason to direct that the two plans proposed for the consideration of the voters be placed on the ballot in such a manner that an option is given to vote for either one or the other. The voters are entitled to vote on both plans, and it has been provided by the Board of Supervisors that, in the event both plans are approved, the plan receiving the greater number of affirmative votes shall be deemed to have been adopted. Hopkins, Acting P. J., Cohalan, Brennan and Munder, JJ., concur.